IN THE SUPREME COURT OF PENNSYLVANIA
                             WESTERN DISTRICT


PITTSBURGH LOGISTICS SYSTEMS,   : No. 47 WAL 2019
INC.,                           :
                                :
                Petitioner      : Petition for Allowance of Appeal from
                                : the Order of the Superior Court
                                :
           v.                   :
                                :
                                :
BEEMAC TRUCKING, LLC AND BEEMAC :
LOGISTICS, LLC,                 :
                                :
                Respondent      :


                                       ORDER



PER CURIAM

      AND NOW, this 24th day of July, 2019, the Petition for Allowance of Appeal is

GRANTED. The issue, as stated by petitioner, is:


      Are contractual no-hire provisions which are part of a services contract
      between sophisticated business entities enforceable under the law of this
      Commonwealth?